            Case 1:19-cv-03545-KPF Document 1 Filed 04/22/19 Page 1 of 31



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


 3B MEDICAL, INC.,

                           Plaintiff,
                                                                    No. 1:19-cv-03545
              v.
                                                              JURY TRIAL DEMANDED
 SOCLEAN, INC.,

                           Defendant.


                                             COMPLAINT

       Plaintiff 3B Medical, Inc. (“3B”) alleges as follows against Defendant SoClean, Inc.

(“SoClean”):

                                        NATURE OF THE ACTION

       1.          This is an action for false advertising under Section 43(a) of the Lanham Act, 15

U.S.C. § 1125(a) and for related violations of New York state law.

       2.          3B and SoClean are competitors in the market for devices used to clean continuous

positive airway pressure (“CPAP”) machines, which treat sleep apnea. Since approximately 2012,

SoClean has used false and misleading representations about its devices to market the SoClean 2

CPAP Sanitizing Machine, the SoClean 2 Go CPAP Sanitizing machine, and their predecessor

devices (collectively “the SoClean devices”). The SoClean devices work by generating ozone to

sterilize and deodorize CPAP machines. Ozone (O3) is an unstable toxic gas with a pungent

characteristic odor—sometimes described as “clean” smelling—that can kill bacteria and viruses.

To be effective as a germicide, ozone must be present in a concentration far greater than can be

safely tolerated by people or animals.

       3.          SoClean’s marketing materials fail to disclose that its devices emit ozone, which is



                                                    1
            Case 1:19-cv-03545-KPF Document 1 Filed 04/22/19 Page 2 of 31



a longstanding requirement of federal law. Instead, SoClean falsely represents that its devices use

“activated oxygen” to clean CPAP machines. SoClean markets the devices as “safe” and “healthy,”

which is false given that they generate toxic ozone gas at levels that substantially exceed federal

regulations. SoClean falsely represents that its devices use “no water or chemicals” or “no harsh

chemicals” to clean CPAP machines, despite using ozone gas—a harsh chemical that causes

respiratory problems in humans. SoClean represents that its devices use the same sanitizing

process found in “hospital sanitizing,” however, hospitals cannot and do not use ozone sanitizers

in spaces occupied by patients. SoClean also claims that separately sold filters convert “activated

oxygen” into “regular oxygen,” which is false because SoClean’s filters have no measurable effect

on the device’s ozone output. Finally, SoClean falsely claims that its devices are “sealed” such

that “activated oxygen” (i.e., ozone) does not escape the devices.

       4.       SoClean’s misrepresentations have allowed it to command ninety-percent of the

relevant market. Due to the nature of SoClean’s business, its customers all have breathing

problems for which they are receiving medical treatment in the form of CPAP therapy. If CPAP

users knew that the SoClean devices generate unsafe levels of toxic gas, which is then pumped

into their CPAP machines and into their bedrooms, they would find this risk material to their

purchasing decisions.

       5.       SoClean’s representations are designed to mislead consumers into believing that

the machine uses a benign form of oxygen to clean CPAP machines rather than a harsh gas that is

generally only suitable for commercial sanitization under highly controlled conditions. These

misrepresentations are made more egregious because the SoClean devices are designed and

marketed for use on the consumer’s bedside table and because CPAP users suffer from many

symptoms that ozone exposure exacerbates—making the falsehoods especially reprehensible and




                                                2
            Case 1:19-cv-03545-KPF Document 1 Filed 04/22/19 Page 3 of 31



dangerous.

                                             PARTIES

       6.       Plaintiff 3B Medical, Inc. is a Florida corporation with its principal place of

business in Winter Haven, Florida.

       7.       Defendant SoClean Inc. is a Delaware corporation with its principle place of

business at 12 Vose Farm Road, Peterborough, New Hampshire 03458.

                                     JURISDICTION & VENUE

       8.       Subject Matter Jurisdiction. The Court has subject matter jurisdiction pursuant to

28 U.S.C. § 1331 because this action arises under the Lanham Act, 15 U.S.C. § 1121. The Court

also has supplemental jurisdiction over 3B’s state law claims pursuant to 28 U.S.C. § 1367(a). In

addition, the Court has jurisdiction pursuant to 28 U.S.C. § 1332(a) because the amount in

controversy exceeds $75,000 and 3B and SoClean are citizens of different states—Florida and

New Hampshire, respectively.

       9.       Personal Jurisdiction. The Court has personal jurisdiction over SoClean because

SoClean regularly conducts business in New York State and because SoClean has falsely

advertised the product to the 19.5 million consumers who reside in New York State, including the

5.2 million consumers who reside in the Southern District of New York. SoClean has also sold its

products in New York State, including in the Southern District of New York. In addition, SoClean

committed tortious acts in New York State, including in the Sothern District of New York, and

3B’s claims arise out of such acts, and/or because SoClean has otherwise made or established

contacts in New York State, including the Southern District of New York, sufficient to permit the

exercise of personal jurisdiction.

       10.      Venue. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because

SoClean is subject to personal jurisdiction in this judicial district and because a substantial part of


                                                  3
          Case 1:19-cv-03545-KPF Document 1 Filed 04/22/19 Page 4 of 31



the events giving rise to the claims in this action occurred in this judicial district. Specifically,

SoClean runs television, online, radio, and print advertising campaigns to promote its products,

which reach the more than 5.2 million consumers who reside in the Southern District of New York.

                                  FACTUAL ALLEGATIONS

       11.     SoClean manufactures and sells medical devices that clean continuous positive

airway pressure (“CPAP”) machines.

       12.     3B sells a competing device under the brand name “Lumin,” as part of its suite of

products for people who suffer from sleep apnea.

A.     The Market for CPAP Sanitizing Devices

       13.     The SoClean and Lumin devices are compatible with many brands of CPAP

machines.

       14.     An estimated 8 million people in the United States use a CPAP machine.

       15.     A large percentage of CPAP users also suffer from respiratory illnesses.

       16.     CPAP machines are most commonly prescribed for sleep apnea, a potentially

serious disorder in which an individual’s breathing repeatedly stops and starts while sleeping. The

most common form of sleep apnea is caused by airway obstruction.

       17.     CPAP machines are also used to treat diseases such as pulmonary fibrosis and

Chronic Obstructive Pulmonary Disease (“COPD”), an umbrella term used to describe progressive

lung diseases characterized by increasing breathlessness.

       18.     While sleeping, a CPAP user wears a face mask, which is attached by a hose to a

machine that pressurizes air.




                                                 4
         Case 1:19-cv-03545-KPF Document 1 Filed 04/22/19 Page 5 of 31




       19.     Room air is drawn into the CPAP machine through an air intake and, once inside,

the machine pressurizes the air. See Ex. A (Airflow Diagrams), Figure 1.

       20.     The pressurized air is then pumped from the CPAP’s air outtake, through a hose,

and into the facemask, delivering just enough air pressure to keep the user’s upper airway passages

open while sleeping. See Ex. A (Airflow Diagrams), Figure 1.

       21.     Some CPAP machines also include a heated humidifier that is either fully integrated

into the machine or easily attached. Use of the humidifier is optional; generally, it can either be

turned off or detached.

       22.     Many CPAP users concerned with health and cleanliness are interested in regularly

sanitizing or disinfecting their CPAP equipment.

       23.     3B meets this need through the Lumin, which uses a unique light—a UV-C light

source—that has been proven to kill harmful bacteria, viruses, mold, and fungus. See Ex. B (Lumin

Device Photos).

       24.     SoClean has taken a different approach to the problem—the SoClean devices use

ozone gas in an attempt to clean CPAP equipment.



                                                5
           Case 1:19-cv-03545-KPF Document 1 Filed 04/22/19 Page 6 of 31



       25.     The SoClean 2 and the SoClean 2 Go work similarly, but the SoClean 2 Go is a

smaller, more portable version. Compare Ex. C (SoClean 2 Photos), with Ex. D (SoClean 2 Go

Photos).

       26.     The SoClean devices are Class I medical devices subject to the Medical Device

Amendments to the Food, Drug and Cosmetic Act (“FDCA”) and the implementing regulations

promulgated by the Food and Drug Administration (“FDA”).

       27.     As Class I medical devices, the SoClean devices are not subject to premarket review

by the FDA.

B.     FDA Regulation of Ozone

       28.     All medical devices must comply with the FDA’s Maximum Acceptable Level of

Ozone Rule, 21 C.F.R. § 801.415 (2019).

       29.     The FDA’s Maximum Acceptable Level of Ozone requirements took effect in

1974. See FDA Final Rulemaking: Ozone Generators and Other Devices Generating Ozone, 39

Fed. Reg. 13773-74 (Apr. 17, 1974).

       30.     The FDA has determined that “[o]zone is a toxic gas.” 21 C.F.R. § 801.415(a).

       31.     The FDA initially regulated ozone in medical devices because “[i]n order for it to

be effective as a germicide, ozone must be present in a concentration far greater than that which

can be safely tolerated by man and animals.” FDA Notice of Proposed Rulemaking, 37 Fed. Reg.

12644 (June 27, 1972); accord 21 C.F.R. § 801.415(a) (same).

       32.     The FDA found that “in tests conducted to study the bactericidal properties of

ozone, test animals have died before the bacteria were completely destroyed.” FDA Notice of

Proposed Rulemaking, 37 Fed. Reg. 12644 (June 27, 1972).

       33.     The FDA has determined that ozone exposure causes “undesirable physiological

effects on the central nervous system, heart, and vision” and “the predominant physiological effect


                                                6
            Case 1:19-cv-03545-KPF Document 1 Filed 04/22/19 Page 7 of 31



of ozone is primary irritation of the mucous membranes. Inhalation of ozone can cause sufficient

irritation to the lungs to result in pulmonary edema.” 21 C.F.R. § 801.415(b).

        34.      FDA regulations make it illegal for a medical device to “generate[] ozone at a level

in excess of 0.05 part per million by volume of air circulating through the device . . . .” 21 C.F.R.

§ 801.415(c)(1).

        35.      FDA regulations make it illegal for a medical device to “cause[] an accumulation

of ozone in excess of 0.05 part per million by volume of air . . . in the atmosphere of enclosed

space intended to be occupied by people for extended periods of time, e.g., houses, apartments,

hospitals, and offices.” 21 C.F.R. § 801.415(c)(1).

        36.      FDA regulations make it illegal for a medical device to “generate ozone and release

it into the atmosphere in hospitals or other establishments occupied by the ill or infirm.” 21 C.F.R.

§ 801.415(c)(2).

        37.      FDA regulations make it illegal for a medical device “[t]o generate ozone and

release it into the atmosphere and does not indicate in its labeling the maximum acceptable

concentration of ozone which may be generated (not to exceed 0.05 part per million by volume of

air circulating through the device) as established herein and the smallest area in which such device

can be used so as not to produce an ozone accumulation in excess of 0.05 part per million.” 21

C.F.R. § 801.415(c)(3).

C.      Ozone Gas

        38.      Ozone (O3) is an unstable blue gas with a pungent characteristic odor.

        39.      Ozone gas forms when oxygen molecules (O2) interact with electricity and re-

combine with oxygen atoms (O) to form ozone (O3).1


        1
           Oxygen atoms (the “O” on the periodic table of elements) and oxygen molecules (the O2 that we breathe)
are both commonly called oxygen.


                                                       7
            Case 1:19-cv-03545-KPF Document 1 Filed 04/22/19 Page 8 of 31



        40.      Because ozone is an unstable gas, over time it gradually breaks down by re-

combining with other molecules to re-form oxygen (O2).

        41.      In still air at room temperature, studies show it can take up to twenty-five hours for

ozone levels to reduce by half,2 and ozone continues to break down at this rate until it dissipates.

        42.      When ozone encounters organic material, its third oxygen atom can detach from

the ozone molecule and re-attach to molecules of the other substance, thereby altering the chemical

composition of the other substance.

        43.      This reaction, called oxidation, can kill bacteria, viruses, and odors.

        44.      In sufficiently large quantities, ozone is also toxic to human beings.

        45.      In smaller quantities, breathing ozone for even a short time can cause adverse health

consequences in human beings.

        46.      Ozone inhalation predominantly affects the respiratory system, and can cause

irritation, pulmonary edema, and reduced lung function.

        47.      Breathing ozone can cause cough and shortness of breath.

        48.      Breathing ozone can compromise the body’s ability to fight respiratory infections.

        49.      Breathing ozone can worsen asthma symptoms.

        50.      Breathing ozone can worsen symptoms in people with heart disease.

        51.      Ozone can react with other chemicals in the air to produce additional chemicals and

fine particles that can also be irritating to the eyes, nose, throat, and lungs.

D.      SoClean’s CPAP Sanitizing Process

        52.      The SoClean devices sanitize CPAP machines by generating ozone and circulating


        2
           J.D. McClurkin & D.E. Maier, Half-Life Time of Ozone as a Function of Air Conditions and Movement,
Presentation at the 10th Int’l Working Conf. on Stored Product Protection (2010), http://works.bepress.com/dirk-
maier/44/ (finding that ozone’s half-life varies based on atmospheric conditions with a maximum half-life of 1,524
minutes (25 hours) in dry still cool air).


                                                        8
          Case 1:19-cv-03545-KPF Document 1 Filed 04/22/19 Page 9 of 31



it throughout the user’s CPAP equipment.

       53.     The SoClean devices work on a variety of different CPAP models and can be used

on CPAPs with or without humidifiers.

       54.     Each SoClean device features an ozone generator, a black hose with a connector,

and a chamber. See Ex. C (SoClean 2 Photos), Figure 1; Ex. D (SoClean 2 Go Photos), Figure 1.

       55.     The SoClean 2 has a hard-plastic box as the chamber. See Ex. C (SoClean 2 Photos),

Figures 1-2.

       56.     Inside the SoClean 2’s chamber, there is a spot for a filter cartridge. See Ex. C

(Photos of SoClean 2 Device), Figure 1.

       57.      The SoClean 2 Go uses a cloth bag with a draw string as the chamber. See Ex. D

(SoClean 2 Go Photos), Figures 1, 4.

       58.     On the SoClean 2 Go’s cloth chamber, there is an outside pocket for a filter

cartridge. See Ex. D (Photos of SoClean 2 Go Device), Figure 4.

       59.     The approximately 3.5” long and 1” square filter cartridges consist of a plastic shell

filled with granulated charcoal.

       60.     SoClean makes and markets replacement filter cartridges to SoClean owners and

represents that the filter must be replaced every six months for the life of the machine.

       61.     To set up a SoClean device initially, a user connects the black hose to his CPAP

tank’s air output opening, where the face-mask hose also attaches. See Ex. C (SoClean 2 Photos),

Figure 3; See Ex. D (SoClean 2 Go Photos), Figure 2.

       62.     Connecting the black hose sometimes requires an adapter specific to the user’s

CPAP model.

       63.     Once connected, the black hose remains attached to the user’s CPAP even while




                                                 9
         Case 1:19-cv-03545-KPF Document 1 Filed 04/22/19 Page 10 of 31



the SoClean device is not in use.

       64.        SoClean recommends that its customers run at least one cleaning cycle every day.

       65.        During a cleaning cycle, the SoClean device actively generates ozone for

approximately 7 to 14 minutes.

       66.        To run a cleaning cycle, the user places his face mask into the SoClean device’s

chamber and closes the lid or draw string. See Ex. C (SoClean 2 Photos), Figure 2; Ex. D (SoClean

2 Go Photos), Figure 1.

       67.        The user can then manually initiate a cleaning cycle by pressing a button or series

of buttons.

       68.        Alternatively, the SoClean 2 automatically runs a cleaning cycle every day when

its digital clock reads 10:00 AM.

       69.        When a cleaning cycle starts, the SoClean device begins generating a large quantity

of ozone gas that travels through the black hose into the CPAP’s tank.

       70.        From the CPAP’s tank, some of the ozone travels to the face mask and accumulates

inside the SoClean device’s chamber.

       71.        By design, this process inundates the CPAP mask, hose, and tank with ozone,

killing bacteria, viruses, and odors found within.

       72.        During a cleaning cycle, the SoClean 2 consistently generates 30 ppm of ozone by

volume of air circulating through the device. See Ex. E (SoClean 2 Lab Reports) at 1.

       73.        And within a SoClean device’s chamber, 140 ppm of ozone accumulates during a

cleaning cycle.

       74.        During and after a cleaning cycle, ozone escapes a SoClean device in two ways.

       75.        First, ozone is pumped into the user’s CPAP machine and, because CPAP machines




                                                  10
         Case 1:19-cv-03545-KPF Document 1 Filed 04/22/19 Page 11 of 31



are not airtight, that ozone vents into the user’s bedroom.

       76.     This occurs because a CPAP machine has an open air path between its air intake

(where room air enters the machine to be pressurized) and its air outlet (where the face mask and

the SoClean device connect to the machine). See Ex. A (Airflow Diagrams), Figure 1.

       77.     Accordingly, ozone that enters the CPAP’s air outlet (where the SoClean and face

mask attach) can freely escape through the CPAP’s air-intake opening. See Ex. A (Airflow

Diagrams), Figure 2.

       78.     Anyone in proximity to the device can then inhale the escaped ozone.

       79.     SoClean users generally keep their SoClean devices attached to their CPAP

machines in the bedroom on a bedside table, as consistently depicted SoClean in marketing

materials. See, e.g., Ex. G (SoClean Marketing Materials), Figures 1-2.

       80.     When a SoClean 2 is run for 12 minutes, 28 ppm of ozone escapes the device and

accumulates in a 50-liter Teflon chamber—with or without a filter cartridge installed. See Ex. E

(SoClean 2 Lab Reports) at 2-3.

       81.     This is 560 times the FDA’s limit on ozone generation and accumulation by medical

devices. See 21 C.F.R. § 801.415(c)(1).

       82.     When a SoClean 2 Go is run for 10 minutes, 5.6 ppm of ozone escapes the device

and accumulates in a 27-liter glass chamber—with or without a filter cartridge installed. See Ex.

F (SoClean 2 Go Lab Report).

       83.     This is 112 times the FDA’s limit on ozone generation and accumulation by medical

devices. See 21 C.F.R. § 801.415(c)(1).

       84.     Second, ozone remains in the CPAP mask, hose, and tank after a cleaning cycle.

       85.     During normal CPAP use, the user inhales this leftover ozone through the face mask




                                                 11
         Case 1:19-cv-03545-KPF Document 1 Filed 04/22/19 Page 12 of 31



as air from the CPAP machine flows into the mask.

        86.    SoClean does not advise users of the risk posed by remaining ozone.

        87.    Buried in the user guides, SoClean advises users to leave the mask in the SoClean

device for two hours to “to achieve maximum sanitizing,” SoClean 2 Go User Guide at 12, or so

that “all disinfecting is complete,” SoClean 2 User Guide at 16.

        88.    The SoClean 2 Go User Guide never warns that the two-hour post-cycle waiting

period is intended to avoid exposure to unsafe levels of toxic gas. The SoClean 2 User Guide, in

an unrelated FAQ on page 18, states: “The activated oxygen disinfects your equipment and

naturally breaks down to regular oxygen within two hours.” However, the SoClean 2 User Guide

never links the waiting period is intended or required to allow toxic gas to dissipate.

        89.    But the ozone within the CPAP mask, hose, and tank does not breakdown within

two hours.

        90.    During testing, ozone levels remain at 3 ppm two hours after a SoClean’s cleaning

cycle was complete. See Ex. E (SoClean 2 Lab Reports) at 4.

        91.    When using their CPAP after a cleaning cycle, users often complain of a strong

odor.

        92.    The odor is attributable to ozone gas that remains in the CPAP mask, hose, and

tank.

        93.    The FDA’s MAUDE database, where consumers can report adverse experiences

with medical devices, contains the following consumer complaints about SoClean, which are

attributable to the adverse effects of unwitting ozone exposure:

               a. “I purchased a soclean c-pap-cleaner. I followed all of the directions i.E.,
                  preached the unit, hoses etc. I then cleaned the cpap machine using soclean at
                  the recommended settings. That evening i slept with the cleaned machine. The
                  smell of ozone was strong. The mfr calls ozone activated oxygen. After about



                                                 12
            Case 1:19-cv-03545-KPF Document 1 Filed 04/22/19 Page 13 of 31



                    6 hours, i experienced a severe asthma attack which i have never had before.
                    Treatment with rescue inhaler, steroids, bronchodilators. I have cough
                    predominant asthma. The coughing was so severe that i injured my back.”3

                b. “Purchased a soclean 2 cpap sanitizer from apria direct health care. Upon using
                   machine a strong odor was noted on mask, but was told this was normal and
                   that it was like the ocean smell. After the first week i began having trouble with
                   my breathing. It continued to get worse. Started breathing treatments and
                   prednisone did not help. I then found out that they used ozone to sanitize the
                   cpap machine. Checked the (b)(6) clinic web site only to find ozone is an irritant
                   and can cause asthma attacks. Called apira direct and they told me to return the
                   machine. They do not advise you of this danger. I ended up in an urgent care
                   center today for the asthma attack.”4

                c. “After approximately 3 months of using soclean 2 cpap cleaner i noticed i was
                   getting sick, started having chest pains for short periods of time each day and
                   felt tired all the time. After research of the product, found it uses ozone to
                   disinfect and found i had most of the symptoms of excess ozone in my system.
                   After 3 days of not using it i am feeling much better with no instances of chest
                   pain and my cold is going away along with my lungs clearing up. I will be
                   seeing my doctor in 2 weeks to be referred to a cardiologist for assessment.”5

                d. “I used the soclean cpap cleaning machine, after i purchased it for (b)(6). It used
                   ozone to cleanse cpap machine. There was ozone residue left in my cpap after
                   using the soclean, and that ozone residue burned my sinuses and lungs. This
                   product is hazardous to people’s respiratory systems and it causes pain. It
                   caused me severe pain. This product is unregulated and it should be regulated.
                   I went to the doctor and was told to discontinue use of the soclean machine.”6

                e. “I purchased a soclean2 pap disinfecting device on (b)(6) 2018, from (b)(6)
                   center in (b)(6), to clean my cpap unit. Since using the product from that time,
                   i have noticed my sense of taste and smell have diminished dramatically as well
                   as a very dry and an unusual taste in my mouth. Everything i eat tastes bland.
                   Can you tell me if this product has side effects that are causing me these issues?
                   i have not changed anything else in my diet. Including no new medications. Is
                   there residue left from the cleaning that are irritating my mucous membranes?

         3
            MAUDE Adverse Event Report: Inceptus SoClean 2, FDA (Sept. 10,                         2016),
https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfmaude/detail.cfm?mdrfoi__id=5969746&pc=LRJ.
        4
           MAUDE Adverse Event Report: SoClean2 CPAP Sanitizer, FDA (Mar. 12,                      2018),
https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfMAUDE/detail.cfm?mdrfoi__id=7472673&pc=LRJ.
        5
           MAUDE Adverse Event Report: SoClean Inc. SoClean Disinfectant, Medical Devices, FDA (Mar. 12,
2018), https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfMAUDE/detail.cfm?mdrfoi__id=7352173&pc=LRJ.
        6
          MAUDE Adverse Event Report: SoClean Inc. SoClean CPAP Cleaning Machine Disinfectant, Medical
Devices,                     FDA                        (May                      1,             2017),
https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfmaude/detail.cfm?mdrfoi__id=7805317&pc=LRJ.




                                                   13
           Case 1:19-cv-03545-KPF Document 1 Filed 04/22/19 Page 14 of 31



                    i have appointments to see a pulmonary and nose/throat specialist as well as my
                    dentist to rule out any other medical issues. As i mentioned before, there have
                    been no changes to my diet or lifestyle and current blood tests show no issues.”7

       94.     These experiences are representative of consumers’ experiences with ozone

exposure through the SoClean devices.

       95.     Similar consumer complaints can be found across the internet.

E.     SoClean’s False and Misleading Representations

       96.     SoClean has made material misrepresentations about the SoClean devices’ ozone

output across many forums, which are not only false but dangerous for consumers.

               1.      SoClean’s Failure to Disclose Its Ozone Generation and Use of the
                       Term “Activated Oxygen”

       97.     The SoClean devices’ packaging does not disclose that the SoClean devices

generate ozone or the levels of ozone generated.

       98.     Marketing materials for the SoClean devices do not disclose that they generate

ozone or the levels of ozone generated.

       99.     Instead, SoClean represents to consumers that it uses “activated oxygen” to sanitize

CPAP machines.

       100.    These omissions and representations are false and misleading.

       101.    The SoClean devices use ozone to sanitize CPAP machines.

       102.    As the EPA explains: “Manufacturers and vendors of ozone devices often use

misleading terms to describe ozone,” similar to activated oxygen, that “suggest that ozone is a

healthy kind of oxygen.” Ozone Generators that are Sold as Air Cleaners, EPA (Nov. 27, 2018),

https://www.epa.gov/indoor-air-quality-iaq/ozone-generators-are-sold-air-cleaners#pubs.


       7
          MAUDE Adverse Event Report: SoClean, Inc SoClean2 CPAP Sanitizing Machine Disinfectant Medical
Devices,                     FDA                       (Feb.                   20,                2019),
https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfMAUDE/detail.cfm?mdrfoi__id=8377760&pc=LRJ.


                                                  14
            Case 1:19-cv-03545-KPF Document 1 Filed 04/22/19 Page 15 of 31



        103.      However, “[o]zone is a toxic gas with vastly different chemical and toxicological

properties from oxygen.” Id.

        104.      SoClean has represented across many forums that the SoClean devices use

“activated oxygen.” For example:

              a. The product packaging for the SoClean 2 never mentions ozone and the box states:

                  “Activated Oxygen powers through your CPAP reservoir, hose, and mask.” See Ex.

                  H (SoClean 2 Packaging), Figure 6.

              b. SoClean’s website homepage does not mention ozone and but states: “SoClean’s

                  activated oxygen cleaning completely sanitizes your CPAP mask, hose, and

                  reservoir without any water or chemicals.”8

              c. Since at least 2015, SoClean has used a promotional brochure advertising the

                  SoClean devices that does not mention ozone and states: “SoClean’s activated

                  oxygen completely sanitizes your mask, hose, and reservoir without any water or

                  chemicals.”

              d. SoClean’s Amazon Store page for the SoClean devices states: “The SoClean CPAP

                  Cleaner and Sanitizer uses activated oxygen to eliminate any germs and bacteria

                  that may be lingering in your CPAP equipment. SHOP NOW.”9

              e. The SoClean 2 Amazon product page maintained by the company fails to disclose

                  that the SoClean 2 generates ozone and states: “The SoClean CPAP sanitizing



        8
            SOCLEAN, www.SoClean.com (last visited Apr. 10, 2019).
        9
          SoClean: SoClean Devices, AMAZON, https://www.amazon.com/stores/page/D8D76027-78E7-4B7F-
A322-5AB89F68D8DD?ingress=2&visitId=3506ddf6-f414-45c1-8960-
17464efa2c52&ref_=bl_dp_s_web_9315360011 (last visited Apr. 20, 2019).
          Amazon Store content is created by the brand                         itself.   See   Stores,   AMAZON,
https://advertising.amazon.com/products/stores (last visited Apr. 20, 2019).




                                                        15
             Case 1:19-cv-03545-KPF Document 1 Filed 04/22/19 Page 16 of 31



                 machine uses safe, natural, activated oxygen to thoroughly sanitize and disinfect

                 your entire CPAP system.10

              f. On the SoClean Website, in answer to the FAQ “Why do I smell ozone in my mask

                 at night when the unit ran in the morning?” SoClean falsely states: “What you smell

                 is not ozone; the equipment is being oxidized with activated oxygen, and that is

                 what you smell – it is completely safe. Some suggestions to lessen the smell: 1)

                 Make sure you use the neutralizing pre-wash. 2) Increase the cleaning time to 12

                 minutes for a few weeks, then decrease to 7 minutes. 3) Blow air from your CPAP

                 through your mask for 5 minutes before using it. 4) Do not use fragrance wipes or

                 any fragrance products to clean you CPAP equipment, as this will intensify the

                 smell.”11

              g. The 2014 and 2017 online versions of the SoClean 2 User Guide never mentions

                 ozone and state that SoClean disinfects with “activated oxygen.”12

              h. The online version of the SoClean 2 Go User Guide never mentions ozone and

                 states: “The SoClean 2 Go uses no fluids in its operation. It sanitizes with activated

                 oxygen. No fluids or water are used in this process.”13

        105.     Buried deep within SoClean’s website are a user-support FAQ page and a “white

paper” that disclose that “activated oxygen” is, in actuality, ozone.


        10
          SoClean 2 + Respironics DreamStation and System One Adapter (SoClean 2 CPAP Cleaner and Sanitizer
Bundle           with           Free           Adapter)          by            SoClean,          AMAZON,
https://www.amazon.com/dp/B00JWVV4VW/ref=cm_sw_r_sms_awdb_t1_6D0UCbTKP73ZT (last visited Apr. 20,
2019).
         11
             SoClean      and     Activated   Oxygen       FAQs,      SOCLEAN,    https://www.soclean.com/sleep-
talk/documentation/soclean-activated-oxygen-faqs/ (last visited Apr. 16, 2019).
        12
                2017     SoClean     2     User          Guide,      SOCLEAN,      https://www.soclean.com/wp-
content/uploads/2017/03/soclean2_manual_RevH.pdf.
        13
                SoClean      2     Go     User      Guide,          SOCLEAN,       https://www.soclean.com/wp-
content/uploads/2014/10/soclean2Go_manual_revA.pdf.


                                                       16
                Case 1:19-cv-03545-KPF Document 1 Filed 04/22/19 Page 17 of 31



           106.      The Brochure states: “The SoClean uses ozone – also known as O3 or activated

oxygen – to sanitize CPAP equipment. Ozone is a 100% safe, naturally occurring gas that has been

used to purify water since the 1800s. In today’s world, it’s a trusted sanitizing process used by

hospitals, food handlers and the hotel industry.”

           107.      The FAQ titled “What Is Activated Oxygen” states:

                     Activated oxygen also known as ozone, or O3 is defined by Merriam-Webster
                     dictionary as: 1. a form of oxygen that is found in a layer high in the earth’s
                     atmosphere. 2. fresh healthy air especially near the sea. Activated oxygen is a three
                     atom oxygen molecule.

                     This three atom molecule is a colorless gas with powerful oxidizing properties,
                     formed from oxygen by electrical discharges or ultraviolet light. It differs from
                     normal oxygen (O2) but over time or with forced filtration, will break back down
                     to normal oxygen (O2) that we breathe.

                     Many become confused over the term ozone. There is good ozone and there is bad
                     ozone. Most commonly used is bad ozone which is linked to high ozone alerts or
                     smog alerts in certain areas of the world. This kind of ozone is mixed with toxic
                     gases that can be breathed in. Good ozone is found in our upper atmosphere or you
                     may smell the essence of ozone after a thunderstorm. Activated oxygen (ozone) is
                     known as one of the best and most effective means to natural disinfection. This
                     process is commonly used in array of applications such as public water filtration,
                     fruit and vegetable handling, hotel housekeeping, and hospital disinfection. Please
                     see common FAQs to learn more about activated oxygen (ozone) or see activated
                     oxygen in SoClean to learn how the SoClean safely disinfects your CPAP
                     equipment.”14

           108.      Not only are the foregoing disclosures obscure and difficult to locate, but they are

themselves affirmatively false and misleading.

           109.      The disclosures do nothing to cure SoClean’s falsehoods.

                     2.      Representations that the SoClean Devices Use “No Chemicals” and/or
                             “No Harsh Chemicals”

           110.      SoClean falsely represents that its devices use “no water or chemicals” or “no harsh



           14
                What is activated oxygen?, SOCLEAN, https://www.soclean.com/sleep-talk/documentation/activated-
oxygen/.


                                                        17
           Case 1:19-cv-03545-KPF Document 1 Filed 04/22/19 Page 18 of 31



chemicals” to clean CPAP machines.

      111.       These representations are false and misleading.

      112.       The SoClean devices use ozone gas to clean CPAP machines.

      113.       Ozone is a chemical.

      114.       Ozone is a harsh chemical.

      115.       SoClean has repeatedly represented that its devices use “[n]o water or chemicals”

or “no harsh chemicals” to clean CPAP machines across many forums. For example:

             a. The box for the SoClean 2 states: “No water or chemicals.” Ex. H (SoClean 2

                 Packaging), Figure 3.

             b. Since at least March 28, 2016, SoClean’s website homepage has read: “SoClean

                 kills 99.9% of CPAP germs and bacteria in your mask, hose and reservoir with no

                 disassembly, no water, and no chemicals in order to enhance your home CPAP

                 experience.”15

             c. SoClean has aired the television commercial “Getting Sick from a Dirty CPAP” at

                 least 10,929 times nationwide since 2018, representing that the SoClean devices

                 use “no harsh chemicals” to clean CPAP machines.

             d. SoClean has aired the television commercial “CPAP Cleaner and Sanitizer” at least

                 22,058 times nationwide since 2016, representing that the SoClean devices use “no

                 chemicals” to clean CPAP machines.

             e. SoClean has aired the television commercial “Safely Sanitize and Disinfect” at least

                 6,325 times nationwide between 2017 and July 2018, representing that the SoClean

                 devices use “no harsh chemicals” to clean CPAP machines.


      15
           SOCLEAN, www.SoClean.com (last visited Apr. 10, 2019).


                                                     18
            Case 1:19-cv-03545-KPF Document 1 Filed 04/22/19 Page 19 of 31



              f. SoClean has aired the television commercial “Automated CPAP Sanitizer” at least

                  512 times nationwide in 2018, representing that the SoClean devices use “no harsh

                  chemicals” to clean CPAP machines.

                  3.      Representations that the SoClean Devices Are “Safe” and “Healthy”
                          for Use

       116.       SoClean often markets its device as “safe” and “healthy.”

       117.       These representations are false and misleading.

       118.       A device that releases toxic gas into a user’s bedroom at levels exceeding federal

regulations is not “safe” or “healthy.”

       119.       SoClean has repeatedly represented that its devices are safe and healthy across

many forums. For example:

              a. The packaging for the SoClean 2 states: “Breathe Healthy, Breathe SoClean.” See

                  Ex. H (SoClean 2 Packaging), Figure 4.

              b. Since at least March 28, 2016, SoClean’s website homepage has represented that

                  the SoClean devices offer “Safer, healthier CPAP cleaning.”16

              c. A brochure advertising the SoClean and SoClean 2 Go used since at least 2015

                  reads: “The SoClean makes it easy for any CPAP user to safely and naturally clean

                  and sanitize their equipment on a daily basis.”

              d. A brochure advertising the SoClean and SoClean 2 Go used since at least 2015

                  reads: “Featuring the same safe, effective sanitizing process as the SoClean, the

                  SoClean 2 Go is the perfect travel companion for any CPAP user – so small it can

                  fit easily anywhere.”




       16
            SOCLEAN, www.SoClean.com (last visited Apr. 17, 2019).


                                                      19
             Case 1:19-cv-03545-KPF Document 1 Filed 04/22/19 Page 20 of 31



              e. SoClean has aired the television commercial “Getting Sick from a Dirty CPAP” at

                 least 10,929 times nationwide since 2018, representing that the SoClean devices

                 help users stay healthy.

              f. SoClean has aired the television commercial “CPAP Cleaner and Sanitizer” at least

                 22,058 times nationwide since 2016, representing that the SoClean devices improve

                 users’ health.

              g. SoClean has aired the television commercial “Safely Sanitize and Disinfect” at least

                 6,325 times nationwide between 2017 and July 2018, representing that the SoClean

                 devices safely sanitize CPAP masks and hoses.

              h. In a brochure that consumers can obtain from SoClean only if they provide a name

                 and valid email address, SoClean states that: “The SoClean uses ozone – also

                 known as O3 or activated oxygen – to sanitize CPAP equipment. Ozone is a 100%

                 safe, naturally occurring gas that has been used to purify water since the 1800s. In

                 today’s world, it’s a trusted sanitizing process used by hospitals, food handlers and

                 the hotel industry.”

              i. An Amazon product page maintained by the company reads: “The SoClean CPAP

                 sanitizing machine uses safe, natural, activated oxygen to thoroughly sanitize and

                 disinfect your entire CPAP system.”17

              j. A SoClean FAQ page represents that: “What is the concentration of ozone inside



        17
          SoClean 2 + Respironics DreamStation and System One Adapter (SoClean 2 CPAP Cleaner and Sanitizer
Bundle           with           Free           Adapter)          by            SoClean,          AMAZON,
https://www.amazon.com/dp/B00FKBU0X6/ref=sspa_dk_detail_1?psc=1&pd_rd_i=B00FKBU0X6&pd_rd_w=9S2
ks&pf_rd_p=80559f3c-f83b-49c1-8a72-
40f936e9df7a&pd_rd_wg=4ucG4&pf_rd_r=BAAXN03P5HSPQ64V7BWZ&pd_rd_r=238c6796-5fee-11e9-97cc-
7fd3667cd97a&smid=AC3UW2IWHXI2H (last visited Apr. 15, 2019).




                                                    20
             Case 1:19-cv-03545-KPF Document 1 Filed 04/22/19 Page 21 of 31



                 the SoClean CPAP cleaner and sanitizer? SoClean uses enough ozone to thoroughly

                 sanitize your CPAP equipment and by the time you open the chamber it will have

                 decreased to 0 ppm.”18

                 4.       Representations that the SoClean Devices Use the Same Sanitizing
                          Process Used in Hospitals

        120.     SoClean represents that its devices use the same sanitizing process found in hospital

sanitizing.

        121.     This representation is false and misleading.

        122.     Hospital ozone decontamination systems can only be used in vacant, sealed rooms.

        123.     Hospitals cannot and do not use ozone sanitizers in spaces occupied by patients.

        124.     SoClean devices, however, are marketed for use in the home, specifically

bedrooms, and marketing materials often depict the SoClean device on the user’s nightstand.

        125.     SoClean has repeatedly represented that its devices are used in hospital sanitizing

across many forums. For example:

              a. Since at least 2015, SoClean has used a promotional brochure advertising the

                 SoClean devices that includes:




              b. Since at least 2015, SoClean has used a “rack card” advertising the SoClean devices


        18
             SoClean      and     Activated   Oxygen       FAQs,      SOCLEAN,    https://www.soclean.com/sleep-
talk/documentation/soclean-activated-oxygen-faqs/ (last visited Apr. 16, 2019).


                                                       21
             Case 1:19-cv-03545-KPF Document 1 Filed 04/22/19 Page 22 of 31



                 that includes:




              a. The box for the SoClean 2 features a similar image that states: “SoClean uses the

                 same sanitizing process found in:” “water,” “produce,” “hotels,” and “hospitals.”

                 See Ex. H (SoClean 2 Packaging), Figure 5.

              b. The SoClean 2 Amazon product page maintained by the company reads “Activated

                 oxygen[.] SoClean uses the same safe and proven sanitizing and disinfecting

                 process found in water purification, produce handling, hotel housekeeping and

                 hospital sanitizing.”19

              c. In a brochure that SoClean requires consumers to provide a name and valid email

                 address to obtain, SoClean states that: “The SoClean uses ozone – also known as

                 O3 or activated oxygen – to sanitize CPAP equipment. Ozone is a 100% safe,

                 naturally occurring gas that has been used to purify water since the 1800s. In

                 today’s world, it’s a trusted sanitizing process used by hospitals, food handlers and

                 the hotel industry.”

                 5.     The Charcoal Filter Cartridges

        126.     SoClean represents that the filter cartridges convert “activated oxygen” back into


        19
          SoClean 2 + Respironics DreamStation and System One Adapter (SoClean 2 CPAP Cleaner and Sanitizer
Bundle           with           Free           Adapter)          by            SoClean,          AMAZON,
https://www.amazon.com/dp/B00FKBU0X6/ref=cm_sw_r_sms_c_api_i_PClVCb62EDG8E (last visited Apr. 21,
2019).


                                                    22
             Case 1:19-cv-03545-KPF Document 1 Filed 04/22/19 Page 23 of 31



“normal oxygen.”

        127.     This representation is false and misleading.

        128.     The FDA has determined that there is no reliable way to guarantee the rapid

breakdown of ozone to prevent its accumulation in enclosed spaces. See FDA Final Ozone

Rulemaking, 39 Fed. Reg. 13773, ¶ 6 (Apr. 17, 1974).

        129.     The filter does not prevent the SoClean devices from emitting ozone into the

environment.

        130.     The SoClean filter does not prevent ozone from escaping into the atmosphere.

        131.     The SoClean filter has no measurable effect on ozone accumulation.

        132.     SoClean has repeatedly represented across many forums that its filters convert

“activated oxygen” into “regular oxygen.” For example:

              a. The SoClean webpage selling replacement filters states that “[t]he Cartridge Filter

                 converts activated oxygen back to regular oxygen as it leaves the SoClean 2

                 chamber.”20

              b. The 2017 online version of the SoClean 2 User Guide states: “Additionally, any

                 excess activated oxygen passes through a filter which converts it back to regular

                 oxygen before release.”21

              c. The online version of the SoClean 2 Go User Guide states: “This filter converts

                 activated oxygen back into normal oxygen. Replace every 6 months.”22




          20
             Cartridge Filter Kit – SoClean 2, SOCLEAN, https://www.soclean.com/product/cartridge-filter-kit-soclean-
2/ (last visited Apr. 15, 2019).
        21
                2017     SoClean     2     User           Guide,      SOCLEAN,        https://www.soclean.com/wp-
content/uploads/2017/03/soclean2_manual_RevH.pdf.
        22
                2014     SoClean     2     User           Guide,      SOCLEAN,        https://www.soclean.com/wp-
content/uploads/2014/04/soclean2_manual_RevE.pdf.


                                                        23
               Case 1:19-cv-03545-KPF Document 1 Filed 04/22/19 Page 24 of 31



                     6.       Representations that SoClean Is a Sealed or “Closed-Loop” System

          133.       SoClean represents that the SoClean is a “closed system” and that no “activated

oxygen” escapes the device.

          134.       This representation is false and misleading.

          135.       A closed-loop system is one in which ozone circulates within but does not leave the

device.

          136.       The SoClean devices circulate ozone through the CPAP machine which is then

released into the ambient air or breathed by the CPAP user.

          137.       SoClean has repeatedly represented across many forums that its devices are a

“closed system” and/or that no “activated oxygen” escapes. For example:

                 a. A “CPAP cleaning demo video” hosted on the SoClean homepage shows “activated

                     oxygen” circulating through the CPAP machine and SoClean device, but no

                     “activated oxygen” escaping the CPAP machine during the cleaning process.23 See

                     Ex. G (Marketing Materials), Figure 3. Online, the video appears next to a “Buy

                     Now” button.

                 b. A SoClean FAQ webpage represents the following: “What is the concentration of

                     ozone inside the SoClean CPAP cleaner and sanitizer? SoClean uses enough ozone

                     to thoroughly sanitize your CPAP equipment and by the time you open the chamber

                     it will have decreased to 0 ppm.”24

                 c. The 2017 online version of the SoClean 2 User Guide states: “The SoClean




          23
               SOCLEAN, https://www.soclean.com (last visited Apr. 21, 2019).
          24
             SoClean      and     Activated   Oxygen       FAQs,      SOCLEAN,    https://www.soclean.com/sleep-
talk/documentation/soclean-activated-oxygen-faqs/ (last visited Apr. 16, 2019).




                                                          24
             Case 1:19-cv-03545-KPF Document 1 Filed 04/22/19 Page 25 of 31



                 produces activated oxygen in a closed system.”25

              d. The 2014 online version of the SoClean 2 User Guide states: “Is the SoClean

                 harmful to me or the environment? No. The activated oxygen generator is always

                 kept at a safe level and never reaches the outside environment.”26

        138.     SoClean has made additional false and misleading representations about the

SoClean devices similar to those alleged in paragraphs 96 to 137.

        139.     Upon information and belief, SoClean perpetuates the falsehoods alleged in

paragraphs 96 to 137 by paying or otherwise incentivizing individuals to create blog posts and

online reviews repeating the falsehoods.

        140.     Upon information and belief, SoClean perpetuates the falsehoods alleged in

paragraphs 96 to 137 by using search engine optimization services.

F.      The Effect of SoClean’s False Advertising

        141.     The foregoing false claims deceive consumers into believing that the SoClean

devices do not generate ozone, do not release ozone into the atmosphere, and are safe, healthy, and

suitable for use in consumer’s bedrooms.

        142.     SoClean’s falsehoods have allowed it to command a ninety-percent share of the

market for CPAP sanitizing/sterilization devices.

        143.     Because SoClean and 3B are direct competitors in the same market, SoClean’s false

advertising leads consumers to purchase SoClean’s products when they would otherwise purchase

3B’s products.

        144.     Due to the nature of SoClean’s business, its customers all have breathing problems


        25
                2017     SoClean     2     User     Guide,   SOCLEAN,      https://www.soclean.com/wp-
content/uploads/2017/03/soclean2_manual_RevH.pdf.
        26
                2014     SoClean     2     User     Guide,   SOCLEAN,      https://www.soclean.com/wp-
content/uploads/2014/04/soclean2_manual_RevE.pdf.


                                                    25
            Case 1:19-cv-03545-KPF Document 1 Filed 04/22/19 Page 26 of 31



for which they are receiving medical treatment in the form of CPAP therapy. In fact, CPAP users

are so concerned about their health that they experience the considerable inconvenience of using

a CPAP machine and wearing a CPAP face mask to sleep every night.

          145.   CPAP users would find the risk posed by the SoClean devices generating unsafe

levels of toxic gas, which is then pumped into their CPAP machines and their bedrooms, material

to their purchasing decisions.

          146.   In addition to the harm to 3B, SoClean’s false advertising poses a threat to public

health.

          147.   Ozone exposure at levels exceeding .05 ppm negatively affects respiratory health.

          148.   Epidemiologic studies suggest that those with existing breathing problem may

experience adverse symptoms of ozone exposure at concentrations even lower than .05 ppm.

          149.   SoClean’s false representations have actually deceived and harmed consumers.

                                              CLAIMS

                                         COUNT ONE
                      False Advertising – Lanham Act, 15 U.S.C. § 1125(a)

          150.   3B repeats and realleges all the preceding paragraphs of this Complaint as if fully

set forth herein.

          151.   SoClean made false and misleading statements concerning its products and/or

services.

          152.   The deception was material in that it was likely to influence purchasing decisions.

          153.   SoClean competes directly with 3B’s CPAP sanitizing device in the relevant

market, and SoClean’s false and misleading statements actually deceived or had a tendency to

deceive a substantial portion of the intended audience.

          154.   SoClean knew that the above described advertising claims are false and/or



                                                 26
            Case 1:19-cv-03545-KPF Document 1 Filed 04/22/19 Page 27 of 31



misleading and are likely to deceive the public.

        155.    As a direct and proximate result of SoClean’s wrongful conduct, 3B was injured,

and was likely to be injured, in terms of declining sales, lost profits, loss of goodwill, and other

injuries.

        156.    As a direct and proximate result of its wrongful conduct, SoClean has realized

profits and other benefits to which it is not entitled.

        157.    SoClean’s acts constitute a violation of the Lanham Act and entitle 3B to recover

SoClean’s profits, 3B’s damages, and the costs of this action pursuant to 15 U.S.C. § 1117(a).

        158.    Because of the circumstances of the case and SoClean’s egregious conduct, 3B is

entitled to have its recovery upwardly adjusted pursuant to 15 U.S.C. § 1117(a).

        159.    Because SoClean acted intentionally, willfully, and/or in bad faith, this an

exceptional case entitling 3B to recover its reasonable attorneys’ fees pursuant to 15 U.S.C. §

1117(a).

                                       COUNT TWO
                         Unfair Competition – New York Common Law

        160.    3B repeats and realleges the allegations set forth in Count One and paragraphs 1-

149 of this Complaint, as if fully set forth herein.

        161.    SoClean’s acts and omissions as described herein constitute unfair competition

against 3B.

        162.    SoClean’s unfair competition has harmed and is continuing to harm 3B, its

business, and its goodwill.

        163.    In addition to monetary harm, 3B has suffered and is continuing to suffer

irreparable harm as a result of SoClean’s unfair competition.




                                                   27
         Case 1:19-cv-03545-KPF Document 1 Filed 04/22/19 Page 28 of 31



                                     COUNT THREE
                   Deceptive Acts and Practices, N.Y. Gen. Bus. Law § 349

       164.    3B repeats and realleges the allegations set forth in paragraphs 1-149 of this

Complaint as if fully set forth herein.

       165.    SoClean’s acts and practices were deceptive and misleading in a material way.

       166.    SoClean set out to intentionally mislead consumers and the general public,

including consumers and the public at large in New York.

       167.    SoClean’s deceptive acts or practices threaten the public health.

       168.    As a direct and proximate result of SoClean’s wrongful acts, 3B has been injured

and incurred damages in an amount to be proven at trial.

       169.    SoClean acted willfully and in bad faith. Accordingly, the damages sustained by

3B as a result of the unlawful conduct alleged herein should be trebled in accordance with N.Y.

Gen. Bus. Law § 349(h).

                                        COUNT FOUR
                          False Advertising, N.Y. Gen. Bus. Law § 350

       170.    3B repeats and realleges the allegations set forth in paragraphs 1-149 of this

Complaint as if fully set forth herein.

       171.    SoClean’s false and deceptive advertising contains materially misleading

statements of fact that concern the performance of the product.

       172.    These advertisements were aimed at the consumer public at large.

       173.    SoClean’s marketing has caused and is likely to cause confusion and mistake and

has deceived and is likely to deceive potential customers and the general purchasing public.

       174.    SoClean’s false and misleading statements of fact threaten the public health.

       175.    As a direct and proximate result of SoClean’s wrongful acts, 3B has been injured




                                                28
         Case 1:19-cv-03545-KPF Document 1 Filed 04/22/19 Page 29 of 31



and has incurred damages in an amount to be proven at trial.

                                     PRAYER FOR RELIEF

WHEREFORE, 3B prays for judgment as follows:

       (A)    For an Order and Judgment which:

                 i.   Preliminarily and permanently enjoins SoClean, its officers, agents,

                      servants and employees, and all persons in active concert and participation

                      with them, including their affiliates, from further disseminating the false

                      and deceptive advertising claims described herein in any form or medium;

                ii.   Requires SoClean to withdraw and/or retrieve all offending advertising

                      materials, including the labeling on the packaging for the Product, from the

                      marketplace;

               iii.   Requires SoClean to disseminate among consumers corrective advertising

                      to dispel the false and deceptive messages contained in the subject

                      advertising;

       (B)    For an order directing SoClean to account for, and to pay to 3B all gains, profits

              and advantages derived by SoClean from the above-described wrongful acts;

       (C)    For an award of monetary damages sustained by 3B as a result of SoClean’s

              unlawful conduct, in an amount to be proven at trial; and

       (D)    For an order multiplying or otherwise enhancing any award under paragraphs B

              and C directly above because of SoClean’s willful and deliberate wrongdoing

              described herein;

       (E)    For an award of punitive damages resulting from SoClean’s state law violations in

              an amount to be proven at trial;




                                                 29
 Case 1:19-cv-03545-KPF Document 1 Filed 04/22/19 Page 30 of 31



(F)   For an award of the costs of this action and its reasonable attorneys’ fees incurred

      herein by 3B as authorized by law; and

(G)   For an award of such other and further relief as this Court deems just and proper.

                        DEMAND FOR JURY TRIAL

      3B respectfully requests a trial by jury on all claims.




                                        30
       Case 1:19-cv-03545-KPF Document 1 Filed 04/22/19 Page 31 of 31



DATED: April 22, 2019                     Respectfully submitted,

                                          By: /s/Michael von Klemperer
                                          Michael von Klemperer (motion for
                                          admission pro hac vice filed concurrently)
                                          Daniel Kotchen (motion for admission pro
                                          hac vice forthcoming)
                                          Daniel Low (motion for admission pro hac
                                          vice forthcoming)
                                          KOTCHEN & LOW LLP
                                          1745 Kalorama Road NW, Suite 101
                                          Washington, DC 20009
                                          Telephone: (202) 471-1995
                                          mvk@kotchen.com
                                          dkotchen@kotchen.com
                                          dlow@kotchen.com

                                          Attorneys for Plaintiff




                                     31
